UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6788



ELIJAH BUCKLEY,

                                              Plaintiff - Appellant,

          versus


JACK FREUND, Doctor for Richmond City Jail;
DIRCK L. BRENDLINGER, PRCC Orthopedist; DR.
OFOGH, LUCC Doctor,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-99-1682-AM)


Submitted:   February 25, 2002                Decided:   May 9, 2002


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elijah Buckley, Appellant Pro Se.     Elizabeth Stanulis Skilling,
HARMAN, CLAYTOR, CORRIGAN & WELLMAN, Richmond, Virginia; Edward
Joseph McNelis, III, RAWLS & MCNELIS, P.C., Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Elijah Buckley appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court. Buckley v. Freund, No. CA-99-1682-AM (E.D. Va.

filed Mar. 13, 2001; entered Mar. 14, 2001).     We deny Buckley’s

motion for an extension of time to file a supplemental brief and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2